Citation Nr: 1530285	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971 including in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran's request for a Board hearing was withdrawn in June 2014.

Evidence indicates the Veteran may have been diagnosed with a different mental health condition other than PTSD.  A claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issue as listed on the title page of this decision.


FINDINGS OF FACT

The preponderance of the medical evidence of record does not support a current diagnosis of PTSD in conformance with applicable criteria and no other psychiatric diagnoses have been associated with the Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2012 letter, sent prior to the initial unfavorable rating decision, provided the appropriate notification to the Veteran. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any pertinent outstanding records that have not been obtained.  

The Veteran underwent a VA examination in February 2013 which involved a review of the Veteran's claims file, an in-person interview, a psychiatric assessment, and an opinion concerning the Veteran's condition.  A subsequent review of the Veteran's file was undertaken in November 2013 and a second opinion was proffered.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the Veteran's condition in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors, (1) whether the opining medical professional was fully informed of the pertinent factual premises (i.e., medical history) of the case; (2) whether the opining medical professional provided a fully articulated opinion with the requisite degree of certainty; and (3) whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

III.  Analysis

The Veteran claims to be suffering from PTSD due to events that occurred during his service in the Republic of Vietnam.  In statements to VA he reports nightmares, dislike of crowds, loud noises, gunfire, recurrent thoughts of Vietnam, anger, suicidal and homicidal ideation, flashbacks, and resentment.  His stressor statement indicates that he saw many dead bodies in Vietnam.

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

July 2012 VA treatment records show negative screens for depression and PTSD and that the Veteran denied mood changes, insomnia, sadness, irritability, depression or crying spells.

A September 2012 note by a VA LCSW notes the Veteran reported more difficulty with mood since being laid off from work and that he was instructed to seek out a specific psychiatrist to discuss his service connection claim.  The therapist gave a diagnostic impression of Adjustment Disorder (laid off work) on Axis I.

A 2012 letter from a retired LCSW who facilitated a veterans support group in which the Veteran participated states that it was his impression that the Veteran suffered from PTSD based on reported symptomatology and history in group sessions.

In November 2012, the psychiatrist the Veteran had been told to seek out stated that the Veteran had an incident of having his truck shot up by the enemy and then they attempted to stop the truck and he was forced at last second to speed up and run down at least several soldiers.  The Veteran has intrusive memories and nightmares, avoidance of discussing trauma and going places that remind him of his service, estrangement from others, difficulty sleeping, poor concentration, irritability and anger, especially on the roads, and hypervigilance.  The psychiatrist's diagnostic impression was PTSD on Axis I. The Veteran was started on sertraline and referred for further treatment. 

In January and February 2013 the Veteran's case was reviewed by a treatment team consisting of 4 psychologists, a nurse, and a social worker.  The treatment team determined that the Veteran did not meet the criteria for a diagnosis of PTSD and that his symptomatology was better explained by a diagnosis of adjustment disorder with anxious and depressed mood due to changes following his retirement.  The Veteran was given psychological testing which revealed over-reporting of psychological factors and inconsistencies with his interview input.  

The Veteran underwent a VA PTSD examination in February 2013 where he reported an in-service stressor where he was driving a tanker when he encountered an enemy road block.  The Veteran reported being shot at 3-4 times with the passenger window being hit by a ricocheted bullet.  He ran through the road block because he did not want to be taken prisoner, but did not know if he ran over anybody.  He described intense fear at the time and reports continuing to wonder if he ran over anyone.  He said he dreamt about this occurrence once per week.  

The examiner addressed the Veteran's prior mental health treatment and his responses and demeanor during the evaluation.  The examiner also noted the Veteran's efforts to avoid reminders of the traumatic event, his irritability and anger and his lack of other significant symptomatology.  While the examiner found that the Veteran's account satisfied the requirements for a stressor event and that the Veteran experienced some symptoms of PTSD, the examiner ultimately found that the Veteran's symptoms do not meet the full diagnostic criteria for PTSD under the DSM-IV and that the Veteran did not have any other mental disorder that conforms to DSM-IV criteria.  

The Veteran continued seeing his initial psychiatrist and then a social worker who changed diagnosis of PTSD to a mood disorder in September 2013.

In November 2013 the Veteran underwent a second VA examination.  The Veteran reported beginning to have mental health symptoms following retirement and had had suicidal and homicidal ideation in the past but never with a plan or intent.  He also denied having any recent thoughts of suicide or homicide.  He reported forgetfulness and nightmares once or twice per week and recounted his stressor of running through a roadblock and hoping he had not hit anyone.

In a very thorough and detailed analysis, the examiner concurred with the previous VA examination report, that while the Veteran manifests some PTSD symptomatology, he does not meet the full diagnostic criteria for PTSD. The examiner noted the Veteran reported experiencing problems with his mood after he was laid off from work in 2012.  The examiner acknowledged the differences of professional opinions concerning the Veteran's diagnosis and explained that forensic evaluation differs from an evaluation conducted by a treating professional.  

"treatment professionals are often limited to the patient's self-report to guide diagnosis and treatment, especially with mood and anxiety disorders.  Additionally, their focus is on symptom alleviation, so diagnoses are used to communicate clusters of symptoms reported by the patient.  A forensic evaluation, on the other hand, focuses on the etiology and/or taxonomy of the presenting problem as much as, if not more than, the pathology.  Objective data and the subjective self-report from the Veteran are both utilized in an attempt to maximize construct validity, so as to best communicate the nature of the disorder (if one is present) along with the degree of disability."

The examiner noted that the only forensic evaluations of record did not diagnose PTSD and that the majority of the involved treatment providers diagnosed Adjustment Disorder, a temporary condition, based on the Veteran's self-report of psychiatric symptoms originating after his retirement in 2012.  The examiner concluded that the opinion of the only psychiatrist to diagnosis PTSD is not well explained, is not consistent with the opinion of other treatment providers, and is not consistent with the objective evidence.  

The Board finds that the preponderance of the evidence does not support a current diagnosis of PTSD.  The VA examinations, especially the November 2013 opinion, are thorough and well-reasoned and do not indicate PTSD or any other Axis I diagnosis.  The examinations are supported by the findings of the treatment team that a diagnosis of PTSD is not warranted.  The Board concurs that the only diagnosis of PTSD by a psychiatrist is not well explained and is not consistent with the objective evidence.  For instance the psychiatrist's November 2012 statement that the Veteran was "forced at last second to speed up and run down at least several soldiers" is at odds with the Veteran's own lay statements where he reported being unsure if he hit anyone.  

The Board has also considered whether the Veteran's diagnosis of adjustment disorder, with or without corresponding mood disorder, warrants service connection.  However, the preponderance of the evidence associates this condition mainly to the Veteran's retirement and to a lesser extent factors independent of his in-service experiences.  In any event, as there is no medical indication that the Veteran's adjustment disorder began during service or has persisted since then, service connection is not warranted.

As the preponderance of the medical evidence does not support a diagnosis of PTSD in in conformance with the DSM-IV and no other acquired psychiatric disorders have been linked to service, service connection for PTSD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for acquired psychiatric disorder to include PTSD is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


